                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    WASHINGTON CATTLEMEN’S                              CASE NO. C19-0569-JCC
      ASSOCIATION,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      UNITED STATES ENVIRONMENTAL
13    PROTECTION AGENCY et al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiff’s motion for leave to file a supplemental
19   complaint (Dkt. No. 52). Intervenors do not oppose Plaintiff’s motion. (See Dkt. No. 55 at 2.)
20   Defendants do not oppose Plaintiff’s request to supplement its complaint but ask that their
21   response to Plaintiff’s supplemental complaint be due either 30 days after the Court’s resolution
22   of Plaintiff’s pending motion for a preliminary injunction (Dkt. No. 15) or 60 days from the date
23   the Court rules on the instant motion. (See Dkt. No. 56 at 1–2.)
24          “On motion and reasonable notice, the court may, on just terms, permit a party to serve a
25   supplemental pleading setting out any transaction, occurrence, or event that happened after the
26   date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d). Rule 15(d) gives district courts

     MINUTE ORDER
     C19-0569-JCC
     PAGE - 1
 1   broad discretion to allow supplemental pleadings in the interest of judicial economy and

 2   convenience; thus, supplementation should be “allowed as of course, unless some particular

 3   reason for disallowing [it] appears.” Keith v. Volpe, 858 F.2d 467, 473 (9th Cir. 1988) (quoting

 4   New Amsterdam Cas. Co. v. Waller, 323 F.2d 20, 28–29 (4th Cir. 1963)). District courts consider

 5   a number of factors to determine whether a complaint should be supplemented. See San Luis &

 6   Delta-Mendota Water Auth. v. U.S. Dep’t of Interior, 236 F.R.D. 491, 497 (E.D. Cal. 2006)

 7   (collecting cases). If a district court grants a motion to supplement, “[t]he court may order that

 8   the opposing party plead to the supplemental pleading within a specified time.” Fed. R. Civ. P.
 9   15(d).
10            In 2015, the U.S. Army Corps of Engineers (the “Corps”) and the Environmental
11   Protection Agency (the “EPA”) (collectively, the “Agencies”) issued a final rule (the “WOTUS
12   Rule”) defining the jurisdictional scope of the CWA. Clean Water Rule: Definition of “Waters of
13   the United States,” 80 Fed. Reg. 37,054 (Jun. 29, 2015) (to be codified at 33 C.F.R. pt. 328).
14   Plaintiff filed its complaint in this action on April 16, 2019. (Dkt. No. 1.) On October 22, 2019,
15   the Agencies published a final regulation that purports to repeal the WOTUS Rule and readopt
16   the regulations and guidance that were in effect prior to the promulgation of the WOTUS Rule.
17   See 84 Fed. Reg. 56,626, 56,626 (to be codified at 33 C.F.R. pt. 328); (Dkt. No. 52 at 2).
18            The record does not disclose any reason for disallowing Plaintiff to supplement its

19   complaint. See Keith, 858 F.2d at 473; San Luis & Delta-Mendota Water Auth., 236 F.R.D. at

20   497. As discussed above, Defendants and Intervenors do not oppose Plaintiff’s request to

21   supplement its complaint. (See Dkt. Nos. 55, 56.) Therefore, the Court, finding good cause and in

22   the interest of judicial economy, hereby GRANTS Plaintiff’s motion for leave to file a

23   supplemental complaint (Dkt. No. 52). Plaintiff shall file its first supplemental complaint no later

24   than 14 days from the date this order is issued. Defendants and Intervenors’ answers to Plaintiff’s

25   supplemental complaint shall be filed no later than 60 days after the date Plaintiff files its

26   supplemental complaint.


     MINUTE ORDER
     C19-0569-JCC
     PAGE - 2
 1        DATED this 9th day of December 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0569-JCC
     PAGE - 3
